PER CURIAM.
The issue involved in this action in ejectment, on appeal, is the determination of the western boundary of Government Lot 1, Section 35, Township 37 South, Range 35 East, in Okeechobee County.
Plaintiff asserts the correct boundary is the high water mark of Taylor Creek which runs north and south, and that all land between the Hancock meander line and Taylor Creek is the property of the plaintiff by virtue of title and possession from 1919.
Defendant maintains the western boundary of this land is the Hancock meander line and that plaintiff is not entitled to possession of the land between Hancock meander line and Taylor Creek.
The jury resolved the question in favor of the defendant and the trial court made their verdict the judgment of the court. We find no error in the substance of this judgment and therefore affirm. However, prefatory remarks to the description of the property are misleading and inaccurate; therefore, we remand with instructions to correct the final judgment which describes the property in the first paragraph, fourth line, in the property description, reading “and the North boundary of State Road 15 (U.S. 441).” to accurately reflect the boundary of the disputed area, which is the metes and bounds specific description immediately following the prefatory remarks.
Affirmed, with directions.
WALDEN, C. J., McCAIN, J., and GONZALEZ, JOSE A., Jr., Associate Judge, confcur.